Citation Nr: 0419875	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978.

In a September 1986 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denied appellant's claim for service connection for 
bilateral hearing loss.  The RO notified appellant of that 
decision by letter dated September 8, 1986.  He did not 
appeal and that decision is final.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the RO in St. 
Louis, Missouri.  The RO determined that appellant had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for right ear hearing loss.  

In the January 2000 statement of the case the RO determined 
that the appellant had submitted new and material evidence to 
reopen the claim.  

In October 2001 the Board remanded the case to the RO for 
additional development.  The Board also conducted additional 
development in January 2003 and again remanded the case to 
the RO for a personal hearing in October 2003.  While the 
Board addressed the issue without regard to the prior final 
decision, the Board is now required to conduct an independent 
new and material evidence analysis in claims involving prior 
final decisions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The appellant testified at a personal hearing at the RO 
before a Veterans Law Judge in July 2001 and before the 
undersigned Veterans Law Judge in March 2004.  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1986 the RO denied appellant's claim for 
service connection for bilateral hearing loss.  The RO 
notified appellant of that decision by letter dated September 
8, 1986.  He did not appeal and that decision is final.  

2.  Evidence submitted since the September 1986 rating 
decision bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1986 rating decision is 
new and material, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

In accordance with the VCAA and the regulatory provisions the 
VA has a duty to notify an appellant of the evidence and 
information necessary to substantiate a claim.  VA also has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought.  38 C.F.R. 
§ 3.159.  

In the present case the Board is finding that new and 
material evidence has been submitted to reopen the claim for 
service connection.  Consequently, any deficiency in the duty 
to notify and the duty to assist appellant with respect to 
the issue of new and material evidence will not prejudice the 
appellant.  

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.   

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  A claim will be reopened and reviewed if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; (2) is probative of the issue at hand; 
and (3) is significant enough, either by itself or in 
conjunction with other evidence in the record, that it must 
be considered to decide the merits of the claim.  The Board 
notes that 38 C.F.R. § 3.156 was recently amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

Materiality & Finality

In September 1986, the RO denied veteran's claim for service 
connection for bilateral hearing loss.  The evidence of 
record at that time included the service medical records and 
a statement from veteran's personal physician.  

During a June 1978 enlistment examination, the examiner noted 
loss of hearing acuity from 2,000 to 4,000 Hertz.  However, 
veteran did not exhibit hearing loss in actual conversation.  
During a November 1978 medical examination for release from 
active duty, the audiometric findings indicated that right 
ear hearing acuity was within normal limits.  Several days 
later he was seen for decreased hearing in the left ear and 
right ear pain.  On examination the tympanic membranes were 
red and bulging.  The assessment was bilateral otitis media 
and veteran was prescribed medication.

In a December 1979 statement, a private physician stated that 
he had been the appellant's personal physician for the past 
15 years and that he had performed an E.E.N.T. examination 
during August 1978 as part of treatment for acute sinusitis.  
At that time, he found that the veteran's eardrums were 
intact (appearance normal on otoscopic examination).  The 
physician stated that veteran now had a perforated right 
eardrum that must have been incurred since that examination.  

In a July 1986 statement, the private physician stated that 
he had been veteran's personal physician during his entire 
life.  He said that he had never known the appellant to have 
any serious ear trouble of any kind prior to entering the 
National Guard in June 1978.  He noted that the veteran 
started complaining of ear trouble shortly after entering 
service during in basic training.

Based on the evidence of record at that time, the RO 
determined that the service medical records showed the 
veteran had a hearing loss prior to active military service.  
The RO also determined that the evidence did not show that 
his preexisting hearing loss had been materially aggravated 
by active military service.  The RO denied service 
connection.  The RO notified veteran of that decision by 
letter dated September 8, 1986; he did not appeal.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the September 1986 
rating decision includes VA medical treatment records, VA 
examination reports, another statement from his personal 
physician and appellant's statements and personal hearing 
testimony.  

In an April 1999 statement, his personal physician noted that 
he had treated appellant until 1989.  He stated appellant 
that had always had good hearing acuity until 1978 after his 
return from active service.  He stated that he examined 
appellant at that time and both his eardrums were busted and 
perforated.  He opined that appellant is entitled to 
compensation for his hearing loss.  

This evidence is new because it was not previously of record 
at the time of the September 1986 rating decision.  It is not 
cumulative of the physician's earlier statements.  Those 
statements pertained generally to the ear problems that 
appellant was experiencing at that time.  It is also material 
because appellant's physician provides a medical nexus 
between appellant's current hearing loss and his service-
connected perforated eardrums, which were sustained during 
active service.  

Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether the veteran's current right ear hearing loss is 
due the perforated eardrum or any other incident or event of 
active service.  Justus, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the September 1986 rating decision is new and 
it bears directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board concludes the evidence received since the September 
1986 decision is new and material, and the veteran's claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2003).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for right ear 
hearing loss, and to this extent only, the appeal is granted.


REMAND

The veteran stated that he has received treatment for his 
hearing problems at the John Cochran VA Medical Center and 
the Jefferson Barracks VA Medical Center in St. Louis, 
Missouri from 1986 to the present.  He stated that this 
includes repeat surgical procedures at one of these 
facilities in 1986 and 1987.  This evidence has not been 
obtained.  

The veteran stated that he has been evaluated and/or treated 
by C. Bosley, D.O., for his right ear hearing loss problems.  
Additionally, VA records refer to follow-up by Dr. Bosley.  
However, it is unclear from the record whether Dr. Bosley is 
a private practitioner working at the VA Medical Center or a 
VA healthcare provider.  

VA's duty to assist the appellant includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

To ensure that VA has met its duty to assist appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his right ear hearing loss, 
to include Dr. C. Bosely.  After 
obtaining necessary releases, the VBA AMC 
should obtain the veteran's clinical 
records to include surgical records from 
the John Cochran VA Medical Center and 
the Jefferson Barracks VA Medical Center 
in St. Louis, Missouri from 1986 to the 
present as well as all clinical or 
treatment records from Dr. C. Bosely.   
If any of the identified records cannot 
be obtained, the appellant should be 
notified of such and the efforts used in 
requesting these records.  

3.  After completion of numbers 1-2 
above, the VBA AMC should schedule the 
veteran for a VA ear examination 
(performed by a different examiner than 
the one who performed exams in 1999, 
2002, and 2003).  The examiner should 
review all of the veteran's medical 
records of record including his service 
medical, VA, and private medical records.   
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's right ear hearing 
loss is related to his service, to 
include whether it was aggravated therein 
or whether it was aggravated or resulted 
from the veteran's service-connected 
tympanic membrane perforation.  The 
examiner's opinion should be based on 
sound medical principles.

4.  After undertaking any necessary 
development in addition to that specified 
above, the issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to appellant's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
appellant's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



